Citation Nr: 1307923	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  07-05 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel





INTRODUCTION

The Veteran had active military service from September 29, 1976 to November 10, 1976.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2011, the Board remanded the Veteran's case to the RO for scheduling of a hearing before a Veterans Law Judge (Board hearing).  In May 2012, the Veteran, through her representative, requested that her Board hearing be rescheduled as she was incarcerated.  In July 2012, the Board remanded the Veteran's case to the RO to comply with her request.  The Veteran was scheduled for a Board hearing at the RO in October 2012 but failed to appear and did not request that the hearing be rescheduled.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.

In a December 2012 decision, the Board determined that new and material evidence was received to reopen the Veteran's previously denied claim for service connection for an acquired psychiatric disorder.  At that time, the Board remanded the reopened claim, to include PTSD, to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

It appears that the RO considered evidence in the Veteran's case that is not available for Board review.  A February 2011 supplemental statement of the case (SSOC) shows that evidence considered by the RO includes outpatient treatment records from the Michael E. DeBakey VA Medical Center (VAMC) in Houston, Texas, dated from October 14, 2006 to July 27, 2010.  The Board is unable to locate these records in the Veteran's claims file and they are not in his Virtual VA electronic file.  Only VA treatment records dated from May 2004 to October 13, 2006 are in the claims file.  The more recent VA records reviewed by the RO must be obtained and associated with the Veteran's claims file prior to appellate consideration of his case on appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain all records regarding the Veteran's treatment at the VAMC in Houston dated from October 2006 to the present, to specifically include records dated from October 14, 2006 to July 27, 2010.  If any records are unavailable a memorandum detailing all efforts to obtain them should be placed in the claims file and the Veteran notified in writing of VA's efforts to obtain the records.

2. Then, readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder to include PTSD.  If the benefits sought on appeal remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


